UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7280



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY EUGENE SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. Joseph R. Goodwin, Chief
District Judge. (1:05-cv-00175)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Rodney Eugene Smith, Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rodney Eugene Smith appeals the district court’s orders

accepting the magistrate judge’s recommendation and ultimately

denying his numerous pending motions related to his conviction and

sentence. We have reviewed the record and find no reversible error

with respect to the court’s denial of Smith’s motions for discovery

requests, default judgment, to remit fine and restitution, and to

treat his illness. Accordingly, while we grant leave to proceed in

forma pauperis on appeal, we affirm for the reasons stated by the

district court.   United States v. Smith, No. 1:05-cv-00175 (S.D.W.

Va. July 25, 2007; Aug. 1, 2007).

            To the extent the district court dismissed the majority

of motions filed by Smith as second or successive § 2255 motions,

an appeal may not be taken from the final order in a § 2255

proceeding unless     a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d


                                   - 2 -
676, 683-84 (4th Cir. 2001).   We have independently reviewed the

record and conclude that Smith has not made the requisite showing.

We therefore deny a certificate of appealability and dismiss as to

those portions of the court’s orders.*

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




     *
      To the extent that in his informal brief Smith seeks relief
from this court under 28 U.S.C. § 2106 (2000) and Fed. R. App. P.
2, we deny relief.

                               - 3 -